In the recent case of Beckwith v. Bates, 228 Mich. 400, this court held that the probate court had no power, under its general authority, to administer the property of a person who is alive, for to do so would violate the 14th *Page 347 
Amendment to the Federal Constitution. But we also held, following the case of Cunnius v. School District, 198 U.S. 458
(25 Sup. Ct. 721, 3 Ann. Cas. 1121), that the State had the power by proper legislation to provide for the administration of the estates of persons who are absent for an unreasonable time.
Thereafter, the legislature at its 1925 session enacted Act No. 205, being entitled:
"An act to provide for the disposition of the property in the State of Michigan of persons who have been absent from their last known place of abode for the continuous period of seven years with their whereabouts also unknown to those persons most likely to know thereof, and who have not been heard from by such persons during said period; and to repeal all acts and parts of acts contravening the provisions of this act."
By its terms the property of persons, who have been absent from their last known place of abode with their whereabouts unknown for a continuous period of seven years, may be administered as though they were dead, subject to conditions and restrictions prescribed (§§ 1-4).
The act also provides for the determination of the fact of the disappearance of the person whose property is sought to be probated (§§ 5-10), which procedure was followed by the administrator in the instant case, whereupon the probate court found the disappearance as alleged, and postponed the distribution of the estate for three years, as by said law provided (§ 10).
The act further provides in effect that when the only person qualified to petition for administration has been absent for seven years, as above mentioned, any person may petition who would be qualified to do so if the absent one were in fact dead (§§ 25-28).
Appellants contend that this act is unconstitutional and void, in that it embraces more than one object, and *Page 348 
in that the object of certain of its provisions (§§ 16-25), is not expressed in its title; also that section 28 of the act, which gives provisions of the law application to pending proceedings, is retroactive and unconstitutional as impairing vested rights and amounting to a deprivation of property without due process of law.
The law was intended to provide for the disposition of property, from whatever source derived, of persons who might be considered as legally deceased. This of course would include heirship property, and the provisions of the act relative to the distribution of an estate of a decedent whose beneficiary was an absentee, is simply carrying out the purpose of the act whose title provides for the disposition of such absentee's property. The act is therefore not open to the constitutional attack that it embraces more than one object, or that that object is not clearly expressed in its title. SeeCommerce-Guardian Trust  Savings Bank v. State of Michigan,228 Mich. 316, 330, and cases there cited.
Neither do we think the act open to attack as being retroactive, and an exercise of judicial power by the legislature. Section 28 is remedial in character, intended to protect absent persons and their successors in their rights in the estate, and wisely prevents distribution of the estate for a period of years, thus giving the absent person a definite and sufficient time to make claim for his interest in the estate. It provides, as it should, extensive and careful legal procedure before his interests in property are affected.
While the legislature might well have gone still further in the protection of the rights of the absentee, we think the law, as a whole, contains reasonable and ample provisions for his protection should he be alive. It is not therefore void as violating the Fourteenth Amendment to the Federal Constitution. See 8 R. C. L. p. 710, and cases cited. *Page 349 
We have examined the other objections made by appellants to the statute and its application in the instant case, and find them to be without merit.
The decree is affirmed, with costs to plaintiff.
BIRD, C.J., and SHARPE, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred.